DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
Response to Amendment
The amendment filed on 09/15/2022 is entered and acknowledged by the Examiner. Claims 1, 3, 11, and 13 have been amended. Claims 1-20 are currently pending in the instant application. 
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-4, 6-14, and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by Barker (US 6,183,718 Bl) is maintained.
The rejection of claims 5 and 15 under 35 U.S.C. 103 as being unpatentable over Barker in view of Naoi (US 2015/0263337 Al) is maintained.
Response to Arguments
Applicant's arguments filed on 09/15/2022 have been fully considered but they are not persuasive.
At page 5 of the remark, Applicant’s primary argument is Baker (US 6,183,718) failed to disclose an altered structure as noted in the declaration filed on 09/15/2022. The declaration states that the structure has a crystalline surface rearrangement recited by the pending claims results when a surface stabilizing ligand is present during the synthesis of the LMO structure. The Examiner respectfully disagrees with the Applicant’s remark.
Independent Claims 1 and 11 require a structure having functionalized carbon-oxide (i.e., C-O group) bound to the surface of the metal oxide material (lithium manganese oxide material). See amended Claims 1 and 11.
    PNG
    media_image1.png
    197
    752
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    214
    772
    media_image2.png
    Greyscale

	Barker discloses a structure having a portion of lithium carbonate (C-O group) decomposed or reacted on a surface of lithium manganese oxide particles (metal oxide material) and reduced surface area (See Col. 3, lines 48-54). Barker also discloses any undecomposed or unreacted lithium carbonate (C-O group) can adhered (bound) to the surface of lithium-rich spinel particles (metal oxide material) (See Col. 4, lines 28-31).
	Clearly, Barker discloses a structure having lithium carbonate (functionalized carbon-oxide) adhered (bound) to the surface of the lithium manganese oxide material (metal oxide material) to reduce surface area.
Additionally, independent Claims 1 and 11 do not recite a structure having a crystalline surface rearrangement as argued or stated in the declaration. As such, Barker does not need to disclose or suggest a structure having a crystalline surface rearrangement in order to anticipate the claimed structure. It should be noted that the claimed structure merely requires a carbon-oxide group bound to a metal oxide material. This feature is disclosed by Barker, i.e., a structure having lithium carbonate (functionalized carbon-oxide) dispersed on or adhered (bound) to the surface of the lithium manganese oxide material (metal oxide material).  
Based on the above rationale, the rejections of claims 1-20 are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761